Barnhill, J.,
dissenting: I am in accord with what is said in the majority opinion in respect to the limitation of liability. However, I cannot agree that the judgment should be affirmed.
The defendant, in my opinion, complied with its contract when it delivered the telegram in the post office in Lumberton, as, in effect, it was directed to do by the sender. Lefler v. Tel. Co., 131 N. C., 355; Gainey v. Tel. Co., 136 N. C., 262; Hobbs v. Tel. Co., 206 N. C., 313; Taylor v. Tel. Co., 136 Ky., 1, 123 S. W., 311; 62 C. J., 168.
The cases cited in the majority opinion are not in conflict with the decisions in the foregoing cases. In Kivett v. Tel. Co., 156 N. C., 296, “there is no evidence that the defendant ‘offered’ the message” at the address given in the telegram. In Eenclrichs v. Tel. Co., 126 N. C., 304, the telegram was not delivered to the party in whose care it was sent. Hoaglin v. Tel. Co., 161 N. C., 390, was decided on an entirely different point. In Green v. Tel. Co., 136 N. C., 489, there was an error in transmission, and defendant did not make inquiry at or deliver the message to the designated address.
If this be not the law — and the majority opinion so holds — even then, in my opinion, there was error in the admission of evidence sufficiently prejudicial to entitle defendant to a new trial.
Plaintiff tendered Hinton McLeod and Ed Glover. McLeod testified that he is a police officer and was on duty at the police station at Lum-berton on February 1; that he knows plaintiff and that no inquiry was made of him. Glover testified that he is chief of the fire department of Lumberton; that he knows plaintiff; that he was on duty at the city hall on February 1; and that no inquiry was made of him.
Defendant, recognizing that it was permissible for plaintiff to offer evidence tending to show that he was generally known in Lumberton, *512did not object to the first part of this testimony. It only objected to that part which tended to prove that no inquiry was made of either of these witnesses to ascertain the whereabouts of plaintiff. This part of the testimony of these two witnesses was competent only in the event that evidence of a failure to inquire of them is evidence of a negligent failure to exercise due care. If it is evidence of negligence, then it is sufficient to support the verdict. So it comes to this: We hold that a failure of the defendant to contact a particular police officer or a particular fireman of the town is sufficient evidence of negligence on the part of the defendant to support an adverse verdict.
In so holding, we establish an unsound rule and open a Pandora’s box that will give no end of trouble. If the failure to make inquiry of a particular police officer or fireman is evidence of negligence, then the failure to inquire of the preachers and the doctors and the lawyers, “the merchant, the baker and the candlestick maker” constitutes a want of due care. If the defendant should have gone to a particular fireman or policeman and his failure to do so is, as a matter of law, evidence of a failure to exercise due care — then it should have gone to the registrar of elections and to the tax listers, to the sheriff and to the city clerk. When once we open the door, there is no end in sight. We do, however, place an unreasonable and burdensome duty on defendant not contemplated under the rule of due care.